Citation Nr: 0125989	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-17 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the residuals of a 
left tibia fracture with left knee involvement with 
subluxation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 11, 1992, to 
June 4, 1992.

This matter originally came before the Board on appeal from a 
February 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrsion, Montana.  
A personal hearing was held before the RO in July 1999.

This matter returns to the Board from a July 2001 remand, 
which remanded this claim for further development, to include 
the association of the veteran's vocational rehabilitation 
folder with the claims folder, and any other further 
development warranted by the Veteran's Claims Assistance Act 
of 2000.

In a January 2001 decision, the Board denied, in part, a 
schedular evaluation in excess of 20 percent for the 
veteran's residuals of a left tibia fracture with left knee 
involvement with subluxation.  The Board at that time noted 
that the veteran had raised the issue of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1)(2001) for that 
same disability.  In that regard, the Board observes that it 
was not precluded from rendering a decision with respect to a 
schedular rating notwithstanding that the veteran had raised 
the issue of an extraschedular rating in connection with an 
appeal in an increased rating case.  38 U.S.C.A. §§ 7103(a), 
7104(a) (West 1991 & Supp. 1998); 61 Fed. Reg. 66749, 
VAOPGCPREC 6-96, slip op. at 15 (1996).

In January 2001, the Board also remanded, in part, the appeal 
with respect to the issue of entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1), for residuals of a 
left tibia fracture with left knee involvement with 
subluxation, for additional development.  VAOPGCPREC 6-96 
(requiring that the Board remand the claim for an 
extraschedular rating when further action by the RO is 
necessary); 38 C.F.R. § 20.1100(b)(2001) (The Board's remand 
of an issue/ claim is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
as that issue/ claim). 

In March 2001, the veteran raised the issues of entitlement 
to secondary service connection for a sprained left shoulder, 
elbow, and wrist.  As these matters have yet to be 
adjudicated, they are again referred to the RO for 
appropriate action.

Additionally, to the extent that the veteran has filed a 
"new claim" for an increased schedular rating in excess of 
20 percent for residuals of a left tibia fracture with left 
knee involvement with subluxation, as indicated in her 
statement of March 2001, see, e.g., Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997), this matter is also again referred to 
the RO for appropriate action.


FINDING OF FACT

The evidence of record does not present such an exceptional 
or unusual disability picture, that is due solely to the 
service-connected residuals of a left tibia fracture with 
left knee involvement with subluxation, as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for submission of an extraschedular evaluation 
for the residuals of a left tibia fracture with left knee 
involvement with subluxation have not been met.  38 C.F.R. § 
3.321(b)(1) (2001).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and her representative 
were provided with a copy of the appealed February 1999 
rating action, and were provided Statements and Supplemental 
Statements of the Case, including a Supplemental Statement of 
the Case dated May 2001, and Board Remands dated January 2001 
and July 2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  In fact, the RO was specifically reminded to 
undertake all procedures necessary under the VCAA, in a July 
2001 Board remand, and it appears all such procedures were 
followed.  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran has been afforded several examinations during the 
course of this appeal, dated November 1998, September 1999, 
and June 2000.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Extraschedular Rating

The veteran and her representative contend that the residuals 
of a left tibia fracture with left knee involvement with 
subluxation warrant extraschedular consideration, because the 
symptomatology associated with this service-connected 
disability, particularly the giving away of the left knee, 
has interfered with her employment status.

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  38 C.F.R. 
§ 3.321(b)(1) (2001).  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Id.
 
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The relevant evidence 
of record includes the reports of VA examinations and 
outpatient treatment records, as well as vocational 
rehabilitation records.

An October 27, 1998, VA outpatient treatment report shows the 
veteran reported her knee had locked and gone out on her the 
prior day.  She stated she was using a brace and crutches.  
The examiner stated that the veteran had mild subpatellar 
effusion and that her patella was highly mobile secondary to 
quad weakness.  There were no miniscule signs.  The examiner 
stated there was pain on depression of the patella.  Flexion 
was to 115 degrees.  The relevant diagnostic impression was 
left subpatellar chondromalacia.  The examiner stated the 
plan was for the veteran to use crutches, as the occasion 
required, as well as the lock-out brace.

An October 29, 1998, VA outpatient treatment report shows the 
veteran returned complaining of swelling in her left knee.  
The examiner stated she had normal range of motion of the 
left knee with some suprapatellar fluid.  She noted she gave 
the veteran a note for her employer to stay off of her feet 
for 48 hours.

A November 1998 VA examination report shows the veteran 
reported she had injured her left knee when she stepped into 
a hole while running in service and was diagnosed with a 
stress fracture. She stated her left knee would get caught in 
the bent position and lock up, which happened three to four 
times a month and was very painful. The examiner noted that 
the veteran walked with a slight limp.  Examination of the 
left knee revealed slight medial effusion reproducible on the 
left knee.  The examiner stated the veteran had tenderness 
with patellar grind.  Her patella was noted to be fairly 
easily subluxed with the knee slightly bent.  The examiner 
noted that the veteran had apprehension with attempting to 
sublux the patella.  The veteran's left knee had full 
extension and full flexion to 140 degrees without difficulty.  
She had full strength of 5/5 with both extension and flexion.  
The left knee had both negative anterior and posterior drawer 
tests and a negative varus and valgus stress test at both 
full extension and at 30 degrees of flexion, which he noted 
was indicative of no instability.  Lachman's and McMurray's 
were negative.  The diagnosis was chondromalacia and 
subluxating patella on the left knee.

A January 1999 VA outpatient treatment report shows the 
veteran complained of chronic giving way in her left knee.  
She described a recent episode of giving way the prior week, 
but denied any locking, and stated she currently had 
swelling.  The veteran stated that x-rays taken of her left 
knee after the incident were negative.  The examiner noted 
she was wearing a brace on her left knee.  She had full range 
of motion with no ligament laxity.  Lachman's was negative.  
The patella was very tender.  The impression was recurrent 
subluxation of the left patella with chondromalacia.  The 
examiner noted that the veteran could need surgery.

Of record is a narrative report of counseling dated February 
1999.  That report indicated that the veteran had been 
employed at Arby's since 1998 as a counter person.  At that 
time the veteran indicated that the constant standing caused 
some pain in her legs and especially her knee.  Examination 
conducted around that time indicated that the veteran 
reported being able to stand for approximately two hours, and 
walk approximately a mile and a half with significant 
discomfort.  The veteran at that time indicated that she was 
probably restricted to no more than medium-duty types of 
occupations.  She indicated some difficulties with balancing, 
stooping, kneeling and crouching.  She indicated that she 
could stand for approximately 30 minutes.  She also indicated 
that she had some difficulties with prolonged walking.
The veteran reported that she had some problems with asthma.

The counselor found that the veteran was currently employed 
on a full time basis, although some of her essential job 
functions did tend to aggravate her disabilities.  The 
counselor also noted that, due to her young age, the veteran 
did not have a whole lot of transferable skills.

The counselor found that the veteran did evidence impairment 
of employability, and that impairments did exist based on the 
residuals of the veteran's knee injury.  The examiner found 
the veteran's current employment to fall within the medium 
duty range.  The examiner found that the veteran's service 
connected disabilities did not substantially contribute to 
impairments of employability.

A February 1999 VA outpatient treatment report shows the 
veteran reported that she was doing no better with the braces 
and wanted an arthroscopy.

A March 1999 VA outpatient treatment report shows that the 
veteran was there to assess the fit and use of a knee brace.  
The physical therapist noted the veteran had an antalgic 
gait.  The veteran had limited active knee motion due to pain 
and guarding.

Of note is the narrative report of a counseling record dated 
March 1999.  That report notes the veteran's current hobbies 
of painting, horseback riding, fishing, swimming, singing, 
crafting, and reading.  The veteran at that time reported 
that she was employed on a full time basis at Arby's.  The 
report noted that the veteran had been employed from October 
1998 until the present time at Arby's as a counter person, 
with specific job skills entailing taking orders, giving 
change, cleaning, and making food orders.  She indicated that 
she enjoyed working with people.  The veteran noted that her 
disabilities did interfere with the essential job functions 
at Arby's.  The veteran specifically indicated that she had 
difficulties with the prolonged standing and walking at her 
job, as this caused a significant amount of pain in her legs 
and especially her knee.  The veteran indicated that from 
1993 to 1994 she worked as a disc jockey, which included 
playing music, doing promotions, and teaching dance lessons.

The counselor noted that the veteran was a young veteran with 
few transferable work skills.  The counselor indicated that 
the veteran was currently employed in an unskilled 
occupation, and that this was her only transferable skill, 
for which she was paid a minimum wage, which could not be 
considered a living wage.  The veteran was found to be not a 
fully qualified worker.

At that time the veteran was noted to walk with a limp, and 
was on crutches.  The veteran reported limitations related to 
lifting, carrying, pushing, and pulling.  The counselor felt 
that the veteran should be restricted to sedentary and light 
duty jobs, and that she had problems with balancing, 
stooping, kneeling, and crouching.  The veteran indicated 
that she could stand for up to 30 minutes at a time, but that 
this would cause significant difficulties with her knees and 
pain.  The veteran also reported difficulties with prolonged 
walking.  The veteran indicated that she had problems with 
her vision, and asthma.  The counselor noted that the veteran 
should not be exposed to outside work situations, extreme 
temperature changes, wetness, cluttered floors, slippery 
places, high places, moving objects, and hazardous machinery.  
The counselor noted that the veteran might have difficulties 
with the fast pace of work, and with meeting emergencies.  
The counselor noted that the veteran continued to have 
difficulties performing the essential job functions at 
Arby's.  It was noted that the veteran had a total wage 
between $670 and $720 a month, which was well below the 
poverty level, and not considered to be a basic wage.

After completing several tests, it was noted that the veteran 
had obvious difficulties with math and spelling.  The 
counselor concluded by indicating that the veteran did have 
impairment of employability, based upon the residuals of her 
multiple orthopedic problems.  It was noted that she 
obviously had difficulties working in any type of situation 
above light to medium or sedentary to light duty in nature.  
The counselor also noted the veteran had deficiencies in her 
education and training which would pose further restrictions 
with potential employability.  The counselor indicated that 
the pertinent factors which restricted the veteran's 
employability included the fact that she had no relevant 
transferable work skills from which to find suitable 
employment congruent with residual functional capacities.

The counselor found that the veteran's service connected 
disabilities substantially contributed to the impairment of 
employability.  It was noted that her condition had placed 
her at a distinct competitive disadvantage in obtaining 
suitable employment.  She was found to be at a distinct 
competitive disadvantage in finding suitable employment 
because she had a lack of reasonably developed transferable 
work skills.  The counselor found that the veteran needed 
some sort of training in order to develop appropriate skills 
which would be congruent with her residual functional 
capacities.

The counselor indicated that the veteran had not overcome the 
effects of her impairment of employability.  She was found to 
have obvious difficulties in preparing for, obtaining, and 
retaining suitable employment.  Although currently employed, 
they found that the veteran's employment could not be 
considered stable, continuing, or consistent with interests, 
aptitudes, or abilities.  She did not have reasonably 
developed transferable work skills which were congruent with 
residual functional capacities.  It was determined that the 
veteran's current underemployment was not based upon reasons 
within her control.

The counselor concluded by indicating that the veteran did 
evidence an employment handicap, and met the criteria under 
38 C.F.R. § 21.51, however, the veteran did not meet the 
criteria for a serious employment handicap.  It was 
determined that the veteran was entitled to a plan of 
vocational rehabilitation, and a plan of training was created 
for the veteran.

On March 31, 1999, the veteran underwent an arthroscopy of 
the left knee with lateral release.

In an April 1999 rating decision, the RO granted a temporary 
total evaluation under 38 C.F.R. § 4.30 from March 31, 1999, 
to May 1, 1999.  The temporary total evaluation was later 
extended to June 1, 1999.

An April 1999 VA treatment report shows that the veteran 
reported pain when ambulating the left knee.  The nurse 
stated there was no swelling or redness and that the sutures 
at the left lateral knee and left patella were removed.  She 
noted the sites were healing with no redness or drainage.

A May 12, 1999, VA outpatient treatment report shows the 
veteran was ambulating without crutches.  It was noted she 
continued to have instability.  A May 26, 1999, VA outpatient 
treatment report shows the veteran had an antalgic gait. She 
had full active range of motion and was able to heel and toe 
raise.  The examiner noted the veteran complained of joint 
line pain.  Squats were unstable and painful.  The examiner 
stated that the veteran had instability.

In July 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO.  At that time, she was seeking an 
extension of the temporary total evaluation beyond May 1, 
1999, to June 1, 1999, and for a grant of a temporary total 
evaluation based upon treatment she had received at the RO in 
October 1998.  Her representative noted the veteran's knee 
had given out on her at that time and that the veteran was 
using crutches and was unable to work her two jobs at Arby's 
as a waitress and a convenience store worker, which jobs 
required her to be on her feet. The veteran testified that 
because of her inability to work, she lost her job at the 
convenience store.  She noted that she could not have worked 
at Arby's as a waitress with the crutches.

The veteran testified that following her March 1999 surgery, 
she was recommended by physical therapy that she should not 
go back to work at Arby's.  She stated she was undergoing 
physical therapy twice a week for her left knee.  The veteran 
stated she had a permanent limp in her left knee.  She noted 
she had not been released to go back to work.

July 1999 and August 1999 VA outpatient treatment reports 
show the veteran continued to complain of instability in her 
left knee.  A July 19, 1999, treatment report shows the 
veteran reported increased swelling in her left knee due to 
hiking steep hills two weekends prior.

Also of record is a report of counseling progress dated July 
1999.  In that report, the counselor noted that the veteran 
had completed the objectives and goals of her original IWRP, 
and that she was now hoping to transfer to a college.  The 
counselor agreed to this pan, and the veteran was approved to 
attend college.

An August 1999 VA hospitalization summary report shows the 
veteran underwent a distal patellar realignment on August 25, 
1999.

A September 1999 independent medical examination shows the 
veteran reported her initial injury occurred in service 
during physical training activities.  She reported she had 
undergone surgery in March 1999 and had subsequently 
developed deep vein thrombosis of the left lower extremity.  
The veteran reported that due to the continued pain in her 
left knee, she underwent surgery again in August 1999.  The 
examiner noted that the veteran had reported she sustained an 
injury to her left ankle as she attempted to bear weight on 
her left lower extremity.

The examiner stated the veteran was using crutches for 
ambulation.  Examination of the left knee revealed some 
tenderness over the anterior aspect of the knee with a 
healing scar over the anterior tibial surface.  There was no 
erythema or injection apparent.  Range of motion of the left 
knee was limited secondary to the surgical procedure.  Motion 
included 30 degrees of flexion.  The examiner noted that 
further extension and lateral instability testing was not 
performed because of the recent surgical intervention.  
Additionally, the examiner noted that examination of the hip 
was deferred.  He determined that the current evaluation 
showed advancing chondromalacia of the patella and that the 
veteran's current state remained in a subacute postoperative 
phase, which could not be fully clinically evaluated as to 
the permanent functional and clinical limitations.  The 
examiner recommended that an evaluation be done in four to 
six months, where a more definitive range of motion 
evaluation and examination would be possible.

An addendum to an October 1999 outpatient treatment noted 
indicated that the veteran would be 100 percent disabled 
during her left knee rehabilitation, for six more weeks.  A 
further addendum dated November 1999 indicates that the 
veteran would be on convalescent disability for at least 4 
months from the time of her surgery in August.

An outpatient treatment report dated November 1999 indicates 
that the veteran complained of numbness from the inferior 
patella to anterior and posterior legs.  The veteran 
indicated that she felt her screw was more prominent.  The 
veteran was provided with physical therapy.

In December 1999, an outpatient treatment report indicates 
that the veteran was having a slow recovery of her post-
distal realignment, and was still on crutches.  She was found 
to have no effusion, and her quadriceps were better.  Her 
range of motion was from 0 to 105 degrees.

A special report of training dated January 2000 indicated 
that the veteran had again received poor grades, which she 
attributed to the fact that she had several surgeries and 
missed quite a bit of school.  The veteran indicated that she 
was now medically stable, although on crutches, and was noted 
to have no further surgeries pending.  The veteran was noted 
to be not very compliant with making physical therapy 
appointments.

The report of outpatient treatment dated January 4, 2000, 
found the veteran still using her brace at all times and 
using her crutches when walking out of the house.  The 
veteran indicated that she was still limping from the pain of 
surgery.  She indicated that her knee would swell daily.  She 
reported that she had daily pain, mild in the morning and 
moderate to severe by the end of the day, with pain increased 
with activity and weather changes.  The veteran also 
indicated that she felt her knee was unstable with pain.  
Upon examination, there was no visible effusion.  There was 
tenderness overlying the screw of the anterior leg.  The 
veteran had full extension, but complained of pain with any 
flexion, and was only able to actively/passively flex to 100 
degrees.  There was no ligamentous instability.  The 
veteran's Lachman's test was negative, with negative 
anterior/posterior drawer signs.

The report of outpatient treatment dated January 5, 2000 
noted that the veteran's physical therapy was discontinued 
due to lack of physical therapists.  The veteran indicated 
that she was performing exercises at home.  She further 
indicated that her knee was still stiff and occasionally 
painful.  The veteran's left leg quadriceps were found to be 
weak.  She had full extension, and 90 degrees of active 
flexion of the left knee, with no effusion.

Records indicate that the veteran received physical therapy 
many times in April, May, June, and July 2000.

An outpatient treatment report dated March 2000 indicates 
that the veteran was at that time off crutches.  The veteran 
was found to have no effusion or tenderness, and full range 
of motion.  She had weak quadriceps muscles.  The veteran was 
noted to be 100 percent disabled for three more months.

A June 2000 fee basis examination report shows the veteran 
complained of pain in the lateral supratrochanteric area of 
both hips, medial compartment pain of both knees, and 
subpatellar pain in the left knee.  She stated she had mid 
dorsal pain in the right foot and vague discomfort over the 
upper third of the mid upper tibia.  The examiner stated that 
the hips, knees, and ankles had normal range of motion. 
External rotation of both hips was to 30 degrees with 
internal rotation to 40 degrees. Extension of both knees was 
0 degrees with flexion to 130 degrees.  Dorsiflexion of both 
ankles was 20 degrees, and plantar flexion was 60 degrees.  
The examiner noted that the left thigh was three-quarters of 
an inch smaller than the right thigh. The calves of both 
lower extremities measured the same.  Examination of both 
knees revealed mild medial collateral ligament laxity.  The 
anterior cruciate ligament was intact.  The examiner noted 
that there was slight subpatellar crepitation on the left.  
McMurray's test was negative bilaterally. There was no 
effusion or redness.

The examiner stated that x-rays of the right foot, right 
tibia, and pelvis for both hips were taken and were all 
within normal limits.  He stated he could not find any 
evidence of a fracture in any of the mentioned areas.  The 
examiner concluded that the veteran had congenital genu 
valgus deformity of both knees with secondary and associated 
laxity of the medial collateral ligament, bilaterally.  He 
stated this was accompanied by malalignment of both patella 
tendons and that when a person had this condition and was 
subjected to strenuous exercise, he/she would develop 
multiple symptoms, primarily in the knee, but also in the 
ankle and hip areas.  The examiner stated the pain in the 
veteran's hips was tendonitis of the gluteus medius area and 
was unrelated to the hip joint per se' and did not indicate a 
hip fracture.  The examiner concluded that he believed that 
the veteran would have had problems eventually even without 
basic training, however, he felt that she became symptomatic 
after strenuous exercise during basic training.

The report of outpatient treatment dated July 2000 indicates 
that the veteran reported that she had been taking four mile 
walks in the evenings, and that she was quite achy and sore 
after.  The veteran indicated that the pain did not begin 
until 10-15 minutes of walking.  The veteran was noted to be 
ambulatory for the activities of daily living, with a 
decreased limp.  The veteran was found to be progressing.

An outpatient treatment note dated later July 2000 indicates 
that the veteran reported that her pain was no longer greater 
than seven out of ten at its worst.  The veteran indicated 
that she was pain free frequently, but had increased 
discomfort after walking more than 10 minutes.  She was able 
to perform all activities of daily living with minimal 
discomfort, when she spent lots of time on her feet.  She was 
able to sit with greater ease, but would get leg cramps when 
driving 90 miles.  The veteran was instructed to consciously 
note when she was limping and attempt to refrain from doing 
so unless she was having pain.  The examiner noted that he 
believed that the veteran would continue to improve if she 
continued with her HEP for increased strength and endurance, 
and still further if she lost weight.  The examiner indicated 
that he felt that further physical therapy would not help the 
veteran at this point.

A note dated September 2000 indicates that the veteran 
reported that she reinjured her knee three days ago on the 
stairs.  Examination revealed no effusion with negative 
subluxation test and full range of motion.  The veteran was 
advised to continue with her brace, and to be rechecked in 
eight weeks.

A report of outpatient treatment dated December 2000 
indicates that the veteran was no longer in physical therapy, 
and that she thought her patella was popping out.  
Upon examination, the veteran was found to have no effusion 
with full range of motion and good quadriceps tone.  The plan 
was for the veteran to return to full activity as tolerated, 
with a recheck in 4 months to check the instability of the 
patella.

In a statement dated May 2001, the veteran indicated that she 
had not been able to return to work since her knee gave out.  
She indicated that she was not fired from Arby's, rather, she 
quit, and that she had been fired from Town Pump.

A report of re-evaluation counseling dated May 2001 is also 
of record.  That record indicates that the veteran had once 
again not maintained a 2.5 GPA which is required to enter the 
school of education at her college.  The veteran indicated 
that she blamed this condition on a reported but undiagnosed 
learning disability.  The examiner noted that testing in 1997 
indicated that the veteran was functioning with a 12.9 grade 
level in reading comprehension and language, but that her 
math scores were at the third or fourth grade level.  The 
veteran indicated that her 0.0 GPA for the fall of 1999, 
which continued to drag on her 1.6 GPA, was due to knee 
surgery and the fact that the family needed the subsistence 
money to survive.  The veteran during this interview 
indicated her continued desire to become an elementary 
special education teacher.  It was agreed that the veteran 
would arrange for learning disability testing, complete a 
financial plan, and that any semester below a 2.5 GPA would 
result in cancellation of this goal.

Again the Board notes that referral for an extra-schedular 
rating is in order when there is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Taking into account all relevant evidence, the 
Board finds that the veteran's case does not present such an 
exceptional or unusual disability.  In this regard, the Board 
notes that the veteran, while having several surgeries for 
her service connected disability, for which she received 
temporary total evaluations, has not been otherwise 
hospitalized for her disability.  As to interference with 
employment, the Board does recognize that the veteran's 
disability caused some interference with her prior 
employment, however, the Board does not find this level to 
rise any higher than the level of disability evaluation she 
is currently receiving.  Specifically, is it noted that the 
veteran's last job, at Arby's, was a position which she held 
from October 1998 to March 1999, and a position she left only 
to pursue a plan of vocational rehabilitation.  Further, 
although a counseling report dated March 1999 found the 
veteran to have an employment handicap, the veteran was not 
found to have a serious employment handicap.  
The veteran has continued to attend school, and, although she 
has not been able to maintain a 2.5 GPA, the veteran, in the 
most recent report of counseling dated May 2001, blamed her 
current GPA problem upon a lack of accommodations for her 
reported but undiagnosed learning disability, not related to 
any service connected condition.  Although the veteran 
offered testimony at her hearing to the effect that she had 
been told by her physical therapists that she should not 
continue to work at Arby's, no such notation is found in any 
of the veteran's physical therapy records.

The Board does not doubt that the veteran has some impairment 
in employability due to her service connected condition, 
however, the Board feels that her level of impairment in 
employability, solely due to her service connected 
conditions, is adequately reflected by the 20 percent 
evaluation she currently receives for that disability.  The 
Board notes that a March 1999 counseling report found that 
the veteran, aside from having employment difficulties due to 
her service connected disability, also had deficiencies in 
her education and training, not related to service, which 
would pose restrictions with potential employability.

Thus, the record does not present an exceptional or unusual 
case where the currently assigned 20 percent evaluation for 
the veteran's knee disability is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of an 
exceptional or unusual disability picture, the Board finds 
that the criteria for submission for assignment of an extra- 
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the residuals of a 
left tibia fracture with left knee involvement with 
subluxation, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

